Citation Nr: 1819633	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-28 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins


INTRODUCTION

The Veteran served on active duty in the Army from June 1966 to May 1968.  

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  During the course of the appeal, the Veteran moved from California to Idaho.  As such, the Veteran's claims file was transferred from the Los Angeles RO to the RO in Boise, Idaho.  

In July 2016, the Veteran testified during a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  

In October 2016, the Board issued a decision denying the Veteran's request for a total disability rating based upon individual unemployability (TDIU).  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated and remanded the appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran that further action is required on his part.


REMAND

In an October 2016 decision, the Board denied the issue on appeal.  The Veteran appealed the denial to the Court.  In a July 2017 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) submitted by VA's Office of General Counsel and the Veteran's attorney and vacated the Board's October 2016 decision as to the issue of entitlement to a TDIU.  See Joint Motion; July 2017 Court Order.   

In the Joint Motion, the parties agreed that the Board erred in failing to provide an adequate statement of reasons and basis when it did not consider and discuss a medical opinion favorable to the Veteran's TDIU claim.  

More recently, in February 2018, the Veteran's attorney submitted a vocational employment assessment report from a certified rehabilitation counselor who opined that it was as least as likely as not that the Veteran has been unable to secure and follow substantially gainful employment due solely to his service-connected PTSD.  As this indicates a worsening of the Veteran's condition, and since the Veteran was last afforded a VA PTSD examination in July 2010, the Board finds that a new examination is warranted to help determine the current severity of the Veteran's condition.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be asked to identify any additional records of treatment he wishes to be considered in connection with this appeal.  The identified records should be sought. 

2.  Records of any VA treatment for PTSD as may have been received since the 2013 Statement of the Case, should be associated with the file.  

3.  The Veteran should be afforded a new VA examination for the purpose of determining the current severity of his PTSD and the functional limitations it imposes.   

4.  Subsequent to reviewing any new evidence associated with the claims file, to include the February 2018 Vocational Employability Assessment, the RO should readjudicate the Veteran's claim for a TDIU, to include consideration of a referral to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) (2017).

5.  If the benefit sought on appeal remains denied, the AOJ should prepare a supplemental statement of the case, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




